`Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 1, 2020 has been entered.
Currently, Claims 25-30 are pending.  Claims 25-28 are examined on the merits.  Claims 29-30 are withdrawn.    

Election/Restrictions
Claims 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 22, 2021.
	Applicant's election with traverse of alpha-lipoic acid, oleic acid, and astraxanthin in the reply filed on March 22, 2021 is acknowledged.  The traversal is on the ground(s) that there is burden to search all the species.  This is not found persuasive because a search of one group is not coextensive with the search of the other groups.  Thus, it would be burdensome to search the entire claims.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olvera et al. (US 2008/0044475 A1), Duffield et al. (US 2010/0055133 A1) in view of Puzio et al. (US 2007/0118916 A1).
Olvera et al. teaches a method of improving bioavailability in human with carotenoid microemulsions and nanoemulsions [0002] with lutein, zeaxanthin, astaxanthin [0005], meso-zeaxanthin for supplementing the nutrition of humans [0070] to help reduce risk of macular degeneration [0069].  A nutritional supplement would be an oral supplement.  An emulsion would be an aqueous solution with a hydrophobic 
However, Olvera et al. does not teach alpha-lipoic acid, at least 50% of a triglyceride having a fatty acid chain length of 12 carbon atoms or greater, food grade gum, lysophospholipids.
Puzio et al. teaches a method of treating macular degeneration with lipoic acid [9066], linoleic acid [2195], which is a triglyceride with fatty acid chain length of 12 carbon atom or greater.
Duffield et al. teaches polymers for controlled release coat include xanthan [0144], which is a food grade gum, for oral formulation [0146].  The controlled release matrix dosage form includes a solubilizer such as lysophospholipids [0205].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine lipoic acid and linoleic acid taught by Puzio et al with the composition taught by Olvera et al because Puzio et al. teaches a method of treating macular degeneration with lipoic acid [9066], linoleic acid [2195] and Olvera teaches a composition for reducing the risk of macular degeneration.  One would have been motivated to make a composition with lipoic acid and linoleic acid and carotenoids for the expected benefit of treating and preventing macular degeneration.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.

             Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use food gram gum and solubilizer because these ingredients are known ingredients for making an oral supplement in a dosage form for controlled release matrix dosage as taught by Duffield et al.  One would have been motivated to make known food gum such as xanthan and solubilizers such as lysophophoslipids for the expected benefit of making a supplement.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.

Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655